DEA VER, District Judge.
This case having been heard on defendants’ motion to dismiss the action, after argument of counsel thereon, it is ordered that said motion to dismiss be sustained on the ground that the rent provisions of the Emergency Price Control Act of 1942, 50 U.S.C.A. Appendix § 901 et seq., and the regulations promulgated pursuant thereto, are unconstitutional and invalid, for the reasons stated in the opinion of this court in the case of Payne v. Griffin, D.C.M.D. Ga. 51 F.Supp. 588, a copy of which is filed as the opinion in this case and made a part of the record in this case.
The action is hereby dismissed.